DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the applicant’s communication received on November 27, 2019.
Originally presented claims 1-26 have been canceled and claims 27-46 have been newly added in the preliminary amendment. Accordingly, claims 27-46 are pending.
Instant publication US 20200097638 A1 will be referred to as “Specification” hereinafter.

Continuation
This application is a continuation application of U.S. application no. 11/382,469 filed on May 9, 2006, now U.S. Patent 10,528,705 ("Parent Application"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. IDS submitted on 2/28/2020, however, was considered in part as the submission is not in compliance with the provisions of 37 CFR 1.98, specifically (a)(2) and (a)(3).
Claim Objections
Per independent claims 47, 36, and 42, the claims recite “when a connection to a server is available …” and “when the connection to the server is unavailable …” The examiner submits that the disclosure that is closest to the concept of connection to a server that is unavailable or available is found in [0005], [0034], and [0037] in the Specification that describes situations in which the user goes “offline”. The examiner finds that the claimed expression(s) in question does not provide the basis of the user nor the user device when reciting “a connection to a server”. In order to avoid any potential 112, 1st and 2nd paragraph issues that may arise from the broad aspect of the claimed expression, the examiner advises the applicant to amend the claim expression to “when a connection between the electronic device and the server is available …” and “when the connection between the electronic device and the server is unavailable …”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-46 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 27-35 are directed to a method, claims 36-41 are directed to a processor based device, while claims 42-46 are directed to a computer product stored in a non-transitory machine-readable medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 27 recites:  
27. A method comprising: 
receiving, on an electronic device, a request to access content associated with a time-based subscription; 
when a connection to a server is available, validating, via the server, a status of the time-based subscription to allow access to the content; and 
when the connection to the server is unavailable: 
comparing a plurality of current attributes of the electronic device to those of a previous instance in time; and 
based on the comparing, either preventing access to the content until the status of the time-based subscription is validated with the server, or allowing access to the content.
(Emphasis added on the additional element(s))

Step 2A (prong 1): 
The examiner submits that claim 1 is directed to a method. When applying claim interpretation to claim 1, the broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II). In other word, under the BRI claim 1 limitation of “when the connection to the server is unavailable: comparing a plurality of current attributes of the electronic device to those of a previous instance in time; and based on the comparing, either preventing access to the content until the status of the time-based subscription is validated with the server, or allowing access to the content” does not required to be performed. 
As such claim 1 recites a method for receiving a request to access content that is associated with a time-based subscription, e.g. content that is bound by usage period, and when a communication with an entity is available, validating via the entity a status of a time-based subscription to allow access to a content. This is analogous to an administrator receiving a request to access content that is associated with a time-based subscription and the administrator contacting licensor and validating with the licensor a status of a time-based subscription to allow access to the content. As such, the claim recites a certain methods of organizing human activity, e.g. legal interactions and/or following rules/instructions. 
Even if the “when the connection to the server is unavailable: comparing a plurality of current attributes of the electronic device to those of a previous instance in time; and based on the comparing, either preventing access to the content until the status of the time-based subscription is validated with the server, or allowing access to the content” is taken into consideration in the claim interpretation, the claimed limitation is analogous of an administrator comparing current attribute of the electronic device to those of previous instance in time and either preventing access to the content until the status of the time-based subscription is validated with the server, or allowing access to the content. As such, the claim recites a certain methods of organizing human activity, e.g. legal interactions and/or following rules/instructions.  
The other independent claims 36 and 42 are significantly similar to claim 27 and represent device and computer product for performing the recited step(s)/function(s) in claim 27 respectively.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), electronic device comprising a memory and at least one processor, server, and computer product stored in a non-transitory machine-readable medium wherein the computer product comprises code are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1). These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the computing device individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or generally link the abstract idea to a technological environment through steps performed by a generic computer and/or its component(s). The examiner submits that the instant Specification describes a generic computer in [0028] and [0084]-[0093]. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 28-35 further are contingent limitation when the connection to the server is unavailable, hence these step is not required in the claim interpretation.
Dependent claims 28-35, 36-41, and 43-46 further describe the abstract idea and/or what the attributes include without further additional element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27-35 and 42-46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,579,222 (“Bains”).
Per claims 27-35, Bains discloses a method comprising:
receiving, on an electronic device (e.g. node), a request to access content associated with a time-based subscription (see col. 6, lines 49-50, each software product to be run at that node; col. 5, lines 35-39, availability of permission to run the software product; col. 6, lines 30-31, expiration; col. 7, lines 6-11, single use license used only for one invocation of the software product; col. 7, lines 53-60, software products that may be invoked from the node);  
when a connection to a server is available, validating, via the server, a status of the time-based subscription to allow access to the content (see col. 3, lines 49-52, policy database that contain data specifying conditions under which usage of the software product is permitted on such node; col. 4, lines 4-7, enforcement of license terms applicable to each software product at a given node is achieved on the basis of both locally maintained license policy and applicable data from the license server; col. 5, lines 47-54, the license server communicates with daemon whether the usage of the software product on the network is such that a license may be granted in accordance with the policy established by the database; col. 6, lines 30-32, expiring permission).
The examiner submits that the claimed expression of “when the connection to the server is unavailable: comparing a plurality of current attributes of the electronic device to those of a previous instance in time; and based on the comparing, either preventing access to the content until the status of the time-based subscription is validated with the server, or allowing access to the content” is a contingent limitation that is not required as the claim is directed to a method and the requirement of the step being performed is “when a connection to the server is available …” As such, Bain is sufficient in terms of art.
In reference to claims 28-35, the claims are directed to contingent limitation that is not required since the claim requires that the connection to the server is unavailable. As such, Bain is sufficient in terms of art.
As per claims 42-46, Bain teaches a computer program product stored in a non-transitory machine-readable medium, the computer program product comprising code for execution by at least one or more processor (see col. 1, lines 12-35, computer with CPU; col. 2, lines 36-50, computer program; col. 8, lines 30-35, memory). 
Bain is sufficient in terms of art as the code stored in the CRM is not functionally tied to the one or more processors. In other words, the body of the claim merely recites intended use of the code. The examiner advises the applicant to amend the independent 42 to recite “A non-transitory machine-readable medium storing computer program product comprising code that, when executed by one or more processors, causes the one or more processors to perform operations comprising: receive, on an electronic device, a request …” and also amend the dependent claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-29, 36, 37, 42, and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,579,222 (“Bain”) in view of US Patent No. 5,892,900 (“Ginter”).
Per claims 27, 36, and 42, Alabraba discloses a method comprising:
receiving, on an electronic device (e.g. node), a request to access content associated with a time-based subscription (see col. 6, lines 49-50, each software product to be run at that node; col. 5, lines 35-39, availability of permission to run the software product; col. 6, lines 30-31, expiration; col. 7, lines 6-11, single use license used only for one invocation of the software product; col. 7, lines 53-60, software products that may be invoked from the node);  
when a connection to a server is available, validating, via the server, a status of the time-based subscription to allow access to the content (see col. 3, lines 49-52, policy database that contain data specifying conditions under which usage of the software product is permitted on such node; col. 4, lines 4-7, enforcement of license terms applicable to each software product at a given node is achieved on the basis of both locally maintained license policy and applicable data from the license server; col. 5, lines 47-54, the license server communicates with daemon whether the usage of the software product on the network is such that a license may be granted in accordance with the policy established by the database; col. 6, lines 30-32, expiring permission).
when the connection to the server is unavailable (see col. 5, line 55-57, if there is no successful communication with the license server): performing analysis on a log file and either preventing access to the content until the status of the time-based subscription is validated with the server, or allowing access to the content (see col. 5, line 57-62, the daemon will consult a log file recording instances of recent software product usage, and if there has been a sufficient level of recent software product usage that has been licensed, the daemon will grant a temporary user license to run the software product; col. 8, lines 1-10 and col./line 8/65-9/20).
Bain further teaches a device comprising a memory; at least one processor; and computer program product stored in a non-transitory machine-readable medium, the computer program product comprising code (see col. 1, lines 12-35, computer with CPU; col. 2, lines 36-50, computer program; col. 8, lines 30-35, memory).
While Bain discloses permission in case of offline situation as described above, Bain does not specifically teach a technique of comparing a plurality of current attributes of the electronic device to those of a previous instance in time for permission. 
Ginter, however, teaches comparing a plurality of current attributes of the electronic device to those of a previous instant in time for content permission (see col. 21, line 60 - col. 22, line 25; col. 64, lines 59-62; col. 67, lines 21-29; col. 38, lines 22-25, comparison of fingerprinting; col. 60, lines 25-28, detecting of tampering; col. 64, lines 60-62; col. 67, lines 13-22, discrepancy testing of clock; col. 73, lines 36-42; col. 79, lines 4-10, protection against tampering by ensuring that the expected control signals occur after appropriate number of clock cycles; col. 85, lines 45-51, validation of control structures and executables prior to use to check tampering; col. 88, lines 12-51, software tampering protection including time checks; col. 95, lines 16-26, matching technique; col. 122, lines 17-24; col. 244, lines 7-14, detecting clock tampering; col. 246, line 51 – col. 247, line 57, dynamic integrity check for guarding against forms of replay or substitution attack).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of detecting tampering as taught by Ginter to the system and methods of Bain as the technique generally improves the security of the invention by establishing security at each node (see col. 1, lines 35-36).
As per claims 28, 29, 37, and 43, the combination of Bain and Ginter further teaches when the connection to the server is unavailable (see Bain: col. 5, line 55-57, if there is no successful communication with the license server) when the connection to the server is unavailable: prevent access to the content until the status of the time-based subscription is validated with the server when the compare provides an indication that the time-based subscription is expired and allowing access to the content when the comparing provides an indication that the time-based subscription has not expired, e.g. not tampered (see Ginter: col. 21, line 60 - col. 22, line 25; col. 64, lines 59-62; col. 67, lines 21-29; col. 38, lines 22-25, comparison of fingerprinting; col. 60, lines 25-28, detecting of tampering; col. 64, lines 60-62; col. 67, lines 13-22, discrepancy testing of clock; col. 73, lines 36-42; col. 79, lines 4-10, protection against tampering by ensuring that the expected control signals occur after appropriate number of clock cycles; col. 85, lines 45-51, validation of control structures and executables prior to use to check tampering; col. 88, lines 12-51, software tampering protection including time checks; col. 95, lines 16-26, matching technique; col. 122, lines 17-24; col. 244, lines 7-14, detecting clock tampering; col. 246, line 51 – col. 247, line 57, dynamic integrity check for guarding against forms of replay or substitution attack). 

Claims 30-35, 38-41, and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Bain” and “Ginter” as applied to claim 27, 36, and 42 above, and further in view of US Patent No. 7,594,271 (“Zhuk”).
Per claims 30-32, 38, 39, and 44, the combination of Bain and Ginter does not specifically teach wherein the plurality of current attributes comprises statistics calculated for a plurality of entities of the electronic device wherein the plurality of entities comprise files and directories of the device, and comparing the plurality of current attributes comprises comparing the statistic calculated for the plurality of files and directories, wherein the plurality of current attributes comprises at least one of size, creation date, last modification date, last access date, absence, and presence of the files and directories of the electronic device. 
Zhuk, however, discloses wherein the plurality of current attributes comprises statistics calculated for a plurality of entities of the electronic device, and comparing the plurality of current attributes comprises comparing the statistic calculated for the plurality of entities (see Fig. 3; Fig. 4; Abstract, col. 2, lines 18-24; col. 2, lines 35-53; col. 5, lines 4-col. 6, lines 17). Hence, as Ginter discloses detecting of tampering of the user device environment as described above, a predictable result to one of ordinary skill would be to apply the known technique as taught by Zhuk to apply known secure methodology of tampering detection (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
While Zhuk discloses a technique of comparing patterns, e.g. normal vs. abnormal, as described above, Zhuk does not specifically teach that the plurality of entities to be files and directories of the device, wherein the plurality of current attributes comprises at least one of size, creation date, last modification date, last access date, absence, and presence of the files and directories of the electronic device. 
However, as Ginter teaches device attributes including files and directories, wherein the plurality of current attributes comprises at least one of size, creation date, last modification date, last access date, absence, and presence of the files and directories of the electronic device (see col. 95, lines 16-25; col. 203, lines 24-27; col. 204, lines 23-33; col. 228, line 52-55; col. 167, lines 33; col. 240, lines 6-36; col. 246, line 51 – col. 247, line 57; col. 263, lines 21-25; col. 167, lines 33; col. 240, lines 6-36; col. 246, line 51 – col. 247, line 57; col. 263, lines 21-25), it would have been obvious to one of ordinary skill in the art to analyze any known attributes of the device, including the files and directories as taught by Ginter, as attributes in comparing patterns (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
The applicant is reminded that the description of the plurality of current attributes comprises is non-functional descriptive material.
As per claims 33, 40, and 45, the combination of Bain, Ginter, and Zhuk further teaches wherein comparing the plurality of current attributes of the electronic device to those of the previous instance in time comprises identifying differences between the plurality of current attributes and those of the previous instance in time (see Zhuk: col. 4, lines 60-67, comparing two different data sets, where one represents pattern; col. 5, line 4-12, data that represents a behavior).
As per claims 34, 35, 41, and 46, the combination of Bain, Ginter and Zhuk further teaches  when the connection to the server is unavailable (see Bain: col. 5, line 55-57, if there is no successful communication with the license server): allow access to the content when the identified differences between the plurality of current attributes and those of the previous instance in time are expected based on an amount of time elapsed between a current time and the previous instance in time; and prevent access to the content when the identified differences between the plurality of current attributes and those of the previous instance in time are unexpected based on an amount of time elapsed between a current time and the previous instance in time (see Ginter: col. 21, line 60 - col. 22, line 25; col. 64, lines 59-62; col. 67, lines 21-29; col. 38, lines 22-25, comparison of fingerprinting; col. 60, lines 25-28, detecting of tampering; col. 64, lines 60-62; col. 67, lines 13-22, discrepancy testing of clock; col. 73, lines 36-42; col. 79, lines 4-10, protection against tampering by ensuring that the expected control signals occur after appropriate number of clock cycles; col. 85, lines 45-51, validation of control structures and executables prior to use to check tampering; col. 88, lines 12-51, software tampering protection including time checks; col. 95, lines 16-26, matching technique; col. 122, lines 17-24; col. 244, lines 7-14, detecting clock tampering; col. 246, line 51 – col. 247, line 57, dynamic integrity check for guarding against forms of replay or substitution attack)(see Fig. 3; Fig. 4; Abstract, col. 2, lines 18-24; col. 2, lines 35-53; col. 5, lines 4-col. 6, lines 17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,528,705 in view of “Bain”. 
The instant claims are significantly similar to claims 1-33 of ‘705 patent in that claims 1-33 of the ‘705 patent recites subject matter when the server is unavailable to the device for controlling access to content that is protected by a time-limited subscription. The difference being that the instant claims recites alternate situation when the server is available that a status of the time-based subscription is validated via the server to allow access to the content. 
Bain, however, teaches receiving, on an electronic device (e.g. node), a request to access content associated with a time-based subscription (see col. 6, lines 49-50, each software product to be run at that node; col. 5, lines 35-39, availability of permission to run the software product; col. 6, lines 30-31, expiration; col. 7, lines 6-11, single use license used only for one invocation of the software product; col. 7, lines 53-60, software products that may be invoked from the node); when a connection to a server is available, validating, via the server, a status of the time-based subscription to allow access to the content (see col. 3, lines 49-52, policy database that contain data specifying conditions under which usage of the software product is permitted on such node; col. 4, lines 4-7, enforcement of license terms applicable to each software product at a given node is achieved on the basis of both locally maintained license policy and applicable data from the license server; col. 5, lines 47-54, the license server communicates with daemon whether the usage of the software product on the network is such that a license may be granted in accordance with the policy established by the database; col. 6, lines 30-32, expiring permission).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in ‘705 the technique of utilizing the server when the server is available as taught by Bain since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,098,054 discloses method for enforcing configuration parameters and detecting tampering of configuration files; US Patent 6,282,175 discloses control system and method of tracking and analyzing configuration changes; US Patent Application 2003/0145083 discloses comparing of snapshot of configuration information for diagnostics; Statistics Meaning and Method Second Edition by Lawrence Lapin discloses theory of statistics; US Patent Application No. 2007/0143844 discloses detecting attempted attack based on parameter changes and evaluating based on expected changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685